     Case: 4:20-cv-00007-DMB-JMV Doc #: 54 Filed: 02/24/20 1 of 1 PageID #: 729


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

MICHAEL AMOS, et al.                                                                PLAINTIFFS

V.                                                                    NO. 4:20-CV-7-DMB-JMV

TOMMY TAYLOR, et al.                                                              DEFENDANTS


                                             ORDER

       On January 27, 2020, the plaintiffs filed a motion asking the Court to take judicial notice

of the fact that “a ninth inmate incarcerated at the Mississippi State Penitentiary, Joshua Norman

(age 26), died Sunday, January 26, 2020, in his cell located in Unit 29 at Parchman as the result of

an apparent suicide per the Sunflower County Coroner.” Doc. #16. Because the request for

relief is non-dispositive, and because the defendants did not respond to the motion within the time

allowed, the motion [16] is GRANTED as unopposed. See L.U. Civ. R. 7(b)(3)(E) (“If a party

fails to respond to any motion, other than a dispositive motion, within the time allotted, the court

may grant the motion as unopposed.”).

       SO ORDERED, this 24th day of February, 2020.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
